Citation Nr: 1812448	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Swedish Medical Center from September 24, 2011 to September 28, 2011.


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from November 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Castle Rock, Colorado, denying the Veteran's claim for reimbursement of medical expenses.

A motion to advance on docket has been raised by the Veteran's representative.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (West 2017).

In March 2016, the Veteran testified during a Board videoconference before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the file.


FINDINGS OF FACT

The Veteran had not received VA medical services within the preceding twenty four months prior to his injury and his emergency did not involve did not involve an adjudicated service-connected disability.


CONCLUSION OF LAW

The criteria for VA payment or reimbursement for private medical services have not been met. 38 U.S.C. §§ 1725, 1728, 5107 (West 2012); 38 C.F.R. §§ 17.53, 17.121, 17.1000-17.1008 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 (West 2012) and 38 C.F.R. § 17.1000-1003 (2017).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

In addition, a claimant is required to file a claim within 90 days of the latest of the following: (1) the date that the appellant was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the appellant finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38 C.F.R. 
§ 17.1004 (2017).  The word "claimant" includes a person or organization that paid for treatment on behalf of the Veteran.  38 C.F.R. § 17.1004 (a).

As you can see from the above, the requirements are significant. 

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under 38 U.S.C. § 1728.  Under 38 U.S.C. 
§ 1728, VA is required to pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused. See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).

In this case, the Veteran has not asserted that he sought prior authorization from VA for treatment rendered in September 2011 at Swedish Medical Center, nor does the record otherwise show that prior approval was sought or given.  38 C.F.R. § 17.54.  

Following review of the record, the Board finds the Veteran does not meet the criteria for medical reimbursement under the Millennium Act.  Specifically, there is no evidence the Veteran sought care from the VA health care system within the 24 months prior to his emergency treatment at Swedish Medical Center.  In November 2011 and October 2012 letters, the Veteran stated he had not been seen in the Denver VA in the past 24 months, explaining he had health insurance through his employer so there was no need to see a VA doctor.  

The ability of the VA to help Veterans in case such as these is highly limited.  The Board also finds the Veteran does not meet the criteria for medical reimbursement under 38 U.S.C. § 1728.  The Veteran's emergency involved a dirt bike accidence in which the Veteran slammed into a pine tree going 35 miles per hour.  On impact, a tree branch pierced the side of his neck and broke his wrist.  The Veteran's treatment at Swedish Medical Center did not involve an adjudicated service-connected disability, nor a non-service connected disability associated with and held to be aggravating a service-connected disability.  The Veteran has not been determined to be fully disabled and is not a participant in a vocational rehabilitation program and has not been medically determined to have been in need of care to make possible his entrance into a course of training.  Therefore, because the Veteran does not meet the criteria for medical reimbursement under the Millennium Act or 38 U.S.C. § 1728, the claim must, unfortunately, be denied.

Duty to Assist and to Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Entitlement to payment or reimbursement for medical services provided at Swedish Medical Center in September2011 is denied.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


